Per Curiam.
Appellant challenges on appeal the revocation of her probation and the resulting judgment and sentence for the original offenses of organized fraud and fraudulent use of a credit card.
The order revoking probation is remanded for correction of a clerical error regarding admissions by Appellant. The corrected order should reflect that Appellant was found in willful violation of her probation for failure to pay restitution and costs as ordered, upon the evidence presented at the probation revocation hearing. Upon remand for this correction, Appellant need not be present. Knight v. State , 114 So.3d 1067 (Fla. 1st DCA 2013). In all other respects, the judgment, sentence, and order on appeal are affirmed.
AFFIRMED and REMANDED .
Wolf, Bilbrey, and Kelsey, JJ., concur.